


Exhibit 10.34

Dear Jim:

We are pleased to extend you an offer to join IMPATH Inc. (“IMPATH” or the
“Company”) as Chief Financial Officer. You will be paid a base salary of
$250,000 per year with bonus potential of 40% of base salary, i.e. $100,000 (pro
rata for any partial year). You will be granted an option to purchase 30,000
shares of common stock of the Company to be issued under and in accordance with
the Company’s Long Term Incentive Plan(s). IMPATH will also provide you with a
monthly automobile allowance of $1,000. We have enclosed detailed information
about our benefit plans and all necessary forms to be completed, including our
standard confidentiality and non-solicitation. Each year you will accrue paid
vacation at the rate of four weeks per year. The Company will also provide you
with a relocation package as detailed in the attachment to this letter.

Your date of hire will be October 21, 2002. You will be an exempt employee as
defined by the Fair Labor Standards Act and will be reporting to me or such
other person that the Company may later determine. You shall devote all of the
your time, attention, knowledge, energy and skills, during normal working hours,
and at such other times as your duties may reasonably require, to the duties of
your employment. You shall serve the Company faithfully, conscientiously and to
the best of your ability and shall promote the interests and reputation of the
Company.

This letter does not constitute a guarantee of employment and your employment
will continue to be “at-will” such that either party can terminate the
employment relationship with or without cause (as defined below), and at any
time; provided, however that, should the Company terminate you for reasons other
than cause or you shall terminate your employment for “good reason”, then, you
would receive six (6) months base pay as severance if such termination occurred
within the first six months of employment and you would receive severance of
twelve (12) months base pay if such termination occurred after six months of
employment with the Company.

For purposes of this letter: “cause” shall mean (a) your gross neglect or
willful misconduct in the discharge of your duties and responsibilities to the
Company, (b) your material and repeated failure to obey appropriate directions
from the President or CEO of the Company which failure has the effect of
materially injuring the business or business relationships of the Company, (c)
any act of willful misappropriation by you against the Company, (d) your
indictment, conviction or plea of guilty or nolo contendere with respect to a
felony crime or any crime involving securities or commodities laws violations or
moral turpitude or (e) alcoholism or drug dependency. “Good reason” shall mean
(a) a reduction in your base salary from the annualized rate in effect on the
date hereof or as hereafter increased or (b) a demotion in your position with
the Company or change in your duties and responsibilities inconsistent with your
position, which reduction, demotion or change shall not have been corrected by
the Company within ten (10) days following notice thereof by you to the Company.

--------------------------------------------------------------------------------





In addition, if a change in control occurs the Company shall pay to you, within
90 days after the date of the change of control, as a payment for services
previously rendered to the Company, a lump sum equal to one (1) times (x) your
annual salary in effect immediately prior to the date of the change of control,
plus (y) 100% of the target bonus or other cash incentive that you are eligible
to earn in such year.

The obligation to make a severance or change in control payment to you shall be
conditioned upon the Company’s prior receipt from you of an irrevocable,
executed general release of claims and covenant not to sue. The agreement in
which this general release and covenant is contained will also contain other
customary provisions including, but not limited to a covenant of
non-disparagement, a covenant to not compete with the Company (which period
shall be not less than one (1) year from your termination) and an agreement not
to solicit our employees or customers for a specified period of time (which
period shall be not less than one (1) year from your termination).

This offer is contingent upon a satisfactory check of your references. This
letter constitutes the entire understanding between you and IMPATH regarding
your employment and may not be modified except in writing signed by you and the
Company.

If this offer is acceptable to you please sign the two copies and return one to
me. Please also sign and return the attached confidentiality and
non-solicitation agreements.

We are extremely pleased at the prospect of your employment at IMPATH and look
forward to working with you. If you have any questions, feel free to call me.


Sincerely,


/s/ Richard P. Adelson

Richard P. Adelson
President & Chief Operating Officer          

Accepted by:


/s/ James V. Agnello

James V. Agnello
Date: September 26, 2002
          ——————————————


--------------------------------------------------------------------------------





Relocation Package

The Company will reimburse you for each of the following:


• Temporary Lodging: Up to $2,500 per month for temporary lodging for up to ten
(10) months while you are searching for a new primary residence.


• Travel: Reasonable and documented out of pocket travel expenses actually
incurred in connection with up to five (5) trips to search for your new primary
residence. Includes: lodging, reasonable meals for you and your spouse, fuel and
tolls. All arrangements must be coordinated through IMPATH.


• Moving Expenses: Up to $10,000 for all expenses related to the relocation to a
new primary residence.


• Sale of Existing Primary Residence: Real estate commissions and other costs
directly related to the sale of your existing primary residence up to $30,000.


• Purchase of new Primary Residence: Up to $10,000 in expenses, which may
include closing costs, points to reduce any mortgage on such residence or other
expenses.


--------------------------------------------------------------------------------
